Citation Nr: 1445427	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  14-07 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to December 1953.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) from artillery and explosions while in service.  

2.  The Veteran has bilateral hearing loss to an extent recognized as a disability for VA purposes.  

3.  Symptoms of bilateral hearing loss first began in service and have been continuous since service separation, and the current bilateral sensorineural hearing loss disability is related to exposure to acoustic trauma in active service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required. 

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, a disease of the nervous system such as sensorineural hearing loss, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).   

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Analysis

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure during service and service connection is warranted.  The Veteran asserts that he was exposed to noise from artillery and explosions.  He stated that he served in the Army from 1951 through 1953 as a tactical officer for 6 months and he supervised firing cannons for over a year.  The Veteran denied any combat experience.  He reported that several times when he was exposed to loud guns in service, afterwards he was unable to hear.  He stated that his hearing eventually returned.  He stated that while in the Army, he was around artillery for 1 year and no hearing protection was worn.  See the March 2013 VA audiometric examination report.  In the June 2013 notice of disagreement, the Veteran indicated that upon receiving his commission at Fort Sill, Oklahoma, after graduation from Officer Candidate School, he was assigned back to Fort Sill.  He stated that his duties were primarily those of a Range Office, he would spend the days out at the batteries supervising the firing of 155mm howitzers and 8" guns. He stated that occasionally, he would go to the PX when his duties for the day were finished and on numerous occasions, he was unable to hear a word in the PX.  He stated that his hearing was impaired. 

The Veteran is competent to describe being exposed to loud noise, such as that caused by weapons and explosions, since this is a firsthand and observable event.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent, are detailed, and are confirmed by the circumstances of his service.  The Veteran's DD 214 indicates that he was stationed at the Artillery Center at Fort Sill.  The Board finds that in-service injury of acoustic trauma to both ears is established.

The Board next finds that the Veteran has a sensorineural hearing loss "disability" in both ears that meets the criteria of 38 C.F.R. § 3.385.  The March 2013 VA audiometric examination report shows a diagnosis of predominantly mild to moderate sensorineural hearing loss bilaterally up to 2000 Hertz sloping to a moderately severe to severe sensorineural hearing loss at the high frequencies in both ears.  Pure-tone averages were 58 in the right ear and 51 in the left.  The thresholds in the right ear were 25, 45, 45, 60, and 80 decibels in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The thresholds in the left ear were 20, 25, 50, 60, and 70 decibels in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Speech discrimination was 68 percent in the right ear and 80 percent in left ear. 

The Board finds that the evidence is in equipoise on the question of whether the Veteran's current bilateral hearing loss is related to exposure to acoustic trauma in service.  On this record, the Board finds that the Veteran's statements of experiencing symptoms of hearing loss in service to competent and credible.  The Veteran is competent to report observable symptoms such as decreased hearing.  See Jandreau, 492 F.3d at 1376-77.  

The service treatment records document complaints of ear trouble and tinnitus in service.  Service treatment records note that in October 1951, the Veteran reported having ringing in the right ear.  It was noted that he had a slight cold.  The Veteran's right ear was irrigated.  A November 1951 service treatment record notes that the Veteran reported still having complaints of ringing in the ears.  He was given ear drops.  

A January 1951 entrance examination report indicates that hearing testing was whispered voice and was 15/15 in each ear.  The Veteran denied having ear trouble.  On service audiological examination, in May 1952, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 10, 10, n/a, and 15 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 15, 10, 10, 25, and 15 decibels, respectively.  These result were converted to ISO (ANSI) units.  The Veteran reported "yes" when asked if he had ear trouble.  

On service audiological examination, in November 1953, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 10, 10, 10, and 5 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 15, 10, 10, 10, and 5 decibels, respectively.  These result were converted to ISO (ANSI) units.

Although bilateral hearing loss was not specifically diagnosed in active service, competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 , as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159 . 

The Board finds that the Veteran experienced symptoms of hearing loss during service and continuous symptoms since service so as to warrant presumptive service connection for bilateral sensorineural hearing loss disability under the provisions of 38 C.F.R. § 3.303(b).  The Veteran reported having hearing loss that began in service.  He reported that several times in service, when he was exposed to loud guns, afterwards he was unable to hear and his hearing eventually returned.  While in the Army, he was around artillery for one year and no hearing protection was worn.  The service treatment records document complaints of ear trouble and tinnitus.  The service audiometric examinations in May 1952 and November 1953 show threshold shifts.  The Veteran is competent to report observable symptoms such as decreased hearing. See Jandreau, 492 F.3d at 1377.  He denied excessive noise exposure outside the military.  The evidence demonstrates that the Veteran had symptoms of hearing loss in service and continuous symptoms since service separation. 

The Board further finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current sensorineural hearing loss disability is related to exposure to acoustic trauma in service.  While the March 2013 VA examiner determined it was less likely than not that hearing loss was related to service, the credible lay evidence as to the onset of hearing loss in service and continuity of symptoms since service was not addressed.  Further, it does not appear that the VA examiner converted the results of the May 1952 and November 1953 audiometric examination findings to ISO (ANSI) units.  The service audiometric tests show a threshold shift.  Thus, the Board finds that the probative value of the March 2013 opinion is reduced.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The claim of service connection for bilateral sensorineural hearing loss is granted.


ORDER

Service connection for bilateral sensorineural hearing loss is granted. 




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


